Citation Nr: 1028072	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-21 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of stress fracture, right femoral neck, with screw 
fixation (right hip disability).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for low back strain.

3.  Entitlement to an initial compensable evaluation for right 
knee strain.

4.  Entitlement to an initial compensable evaluation for surgical 
scar, right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from April 5, 2004 to October 
20, 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.

In a June 2005 rating decision, the RO granted entitlement to 
service connection for residuals of stress fracture, right 
femoral neck with screw fixation, evaluated as 10 percent 
disabling effective October 21, 2004.  The Veteran filed a notice 
of disagreement with respect to the evaluation assigned in 
October 2005.  The RO continued the 10 percent evaluation in a 
June 2006 rating decision, and issued statement of the case dated 
in July 2006.  The Veteran filed a substantive appeal the same 
month.

In January 2007, the RO granted entitlement to service connection 
for low back strain, evaluated as 10 percent disabling effective 
February 9, 2006, right knee strain, evaluated as noncompensable 
effective February 9, 2006, and surgical scar, right hip, 
evaluated as noncompensable effective February 9, 2006.  The 
Veteran filed a notice of disagreement with these evaluations, 
and the RO issued a statement of the case dated in September 
2007.  The Veteran filed substantive appeal in October 2007.  

As the Veteran has perfected an appeal as to the initial ratings 
assigned for her service-connected disabilities, the Board has 
characterized the issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since the 
effective date of the grant of service connection.

The issues of entitlement to higher initial evaluations for right 
hip disability, low back disability, and right knee disability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected surgical scar, right hip, has 
been shown to be manifested by tenderness on palpation, meeting 
the criteria for a maximum 10 percent rating under Diagnostic 
Code 7804.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for surgical 
scar, right hip, have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to a higher 
initial evaluation for her service-connected surgical scar, right 
hip, the Board finds that VA has met the statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  In this regard, the Board finds that 
letters dated in August 2006, and June and September 2007, 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   The Veteran was aware from these letters what evidence 
was necessary to support her claim; and that it was ultimately 
her responsibility to give VA any evidence pertaining to the 
claim.  In addition, the letters informed the Veteran that 
additional information or evidence was needed to support the 
claim; and asked the Veteran to send the information to VA.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In addition, the Board notes that, with respect to the Veteran's 
claim, the case of Dingess/Hartman v. Nicholson held that "[i]n 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled." Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further 
VCAA notice is required with respect to the Veteran's claim for a 
higher initial disability rating for her service-connected 
surgical scar, right hip; and under the circumstances, the Board 
finds no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In addition to the foregoing, the Board observes that the 
Veteran's service medical records and VA treatment records have 
been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  And the Veteran has been provided with VA 
examination in connection with the claim dated in December 2006.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available that 
has not been associated with the claims file.  

Since there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless under the circumstances of this case, and the Board 
proceeds with a merits adjudication of the Veteran's claim.  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

II.  Increase rating for surgical scar, right hip.


Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

When an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal 
arises from an initial assigned rating, consideration must be 
given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are also appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.

However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran is currently assigned a noncompensable (zero percent) 
disability evaluation for her surgical scar, right hip, pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7802.  

In this regard, the Board notes that the Diagnostic Codes 
applicable to scars were amended, effective October 23, 2008.  
See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  The 
summary in Federal Register notes that the applicability date of 
the amendment is for all applications for benefits received by VA 
on and after October 23, 2008.  As the Veteran's claim was filed 
prior to this date, the revised Codes do not apply in this case.  
However, a Veteran whom VA rated before such date under 
diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may 
request review under these clarified criteria irrespective of 
whether his or her disability has worsened since the last review.

Under Diagnostic Code 7801, in effect prior to October 23, 2008, 
scars, other than on the head, face, or neck, that are deep or 
that cause limited motion are assigned a 40 percent evaluation 
for an area or areas exceeding 144 square inches; a 30 percent 
evaluation for an area or areas exceeding 72 square inches; a 20 
percent evaluation for an area or areas exceeding 12 square 
inches; and a 10 percent evaluation for an area or areas 
exceeding 6 square inches.  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, are separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep scar 
is one associated with underlying soft tissue damage.  Id. at 
Note (2).

Under Diagnostic Code 7802, in effect prior to October 23, 2008, 
scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion are assigned a 
10 percent evaluation for an area or areas of 144 square inches 
or greater.  Scars that are in widely separated areas are 
separately rated and combined in accordance with § 4.25.  Id. at 
Note (1).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, in effect prior to October 23, 2008, 
superficial and unstable scars are assigned a 10 percent 
evaluation.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id. at Note 
(1).  A superficial scar is one not associated with underlying 
soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7804, in effect prior to October 23, 2008, 
scars that are superficial and painful on examination are 
assigned 10 percent evaluation.  A superficial scar as one not 
associated with underlying soft tissue damage.  Id. at Note (1).   
A 10 percent evaluation will be assigned for a scar on the tip of 
a finger or toe even if amputation of the part would not warrant 
a compensable evaluation.  Id. at Note (2).

Other scars are rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The medical evidence in this case consists primarily of a 
December 2006 VA examination in connection with the claim.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination. Upon examination, 
the Veteran's surgical scar was indicated to have no underlying 
tissue loss, induration, or elevation or depression of the scar.  
The scar was noted to be hyperpigmented, 5 cm in width and 3/4 cm 
in length.  There was no adherence to underlying tissue, 
limitation of motion or loss of function with respect to the 
scar.  There was also no underlying soft tissue damage, or skin 
ulceration or breakdown over the scar.  But the examiner did find 
that there was tenderness on palpation of the scar.  

Based on the foregoing, the Board finds that a 10 percent 
evaluation is warranted in this case for the Veteran's surgical 
scar, right hip.   

A compensable evaluation is not warranted under Diagnostic Codes 
7801, 7802, or 7803, where medical evidence of record does not 
establish that the Veteran's scar is deep, causes limited motion; 
covers an area 144 square inches or greater; or is a scar that is 
unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
and 7803 (2008).   And the surgical scar, right hip, is not shown 
to result in limitation of function.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  However, the Board finds that a 
compensable evaluation is warranted under Diagnostic Code 7804, 
as the Veteran's scar was shown to be tender on palpation by the 
December 2006 VA examiner.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  Therefore a 10 percent rating is warranted 
under Diagnostic Code 7804.  As this is the highest evaluation 
available under Diagnostic Code 7804 prior to October 23, 2008, 
however, the Board finds that an evaluation in excess of 10 
percent is not warranted in this case.  

In this regard, the Board notes that the Diagnostic Codes 
applicable to scars were amended, effective October 23, 2008.  
After this date, the revised regulations provide for evaluations 
higher than 10 percent under Diagnostic Code 7804, among other 
changes.  Under the revised Diagnostic Code 7804, if the Veteran 
can demonstrate three or four scars that are unstable or painful, 
a 20 percent evaluation would be warranted.  And a 30 percent 
evaluation would be warranted for five or more scars that are 
unstable or painful.  See 73 Fed. Reg. 54,708 (2008).  If the 
Veteran believes that a higher evaluation may be in order under 
the revised criteria, the Veteran may request review under these 
clarified criteria irrespective of whether her disability has 
worsened since the last review.

Additionally, in view of the holding in Fenderson, and, based 
upon the record, the Board finds that staged ratings are not 
warranted in this case, as the Veteran's disability level has 
remained relatively constant throughout the course of the appeal.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, the evidence of record does not establish that the 
schedular criteria are inadequate to evaluate the Veteran's 
disability.  It was noted at the Veteran's VA examination in 
December 2006 that the scar does not result in limitation of 
motion or loss of function.

In this regard, the Board notes that there is no showing that the 
Veteran's disability has resulted in marked interference with 
employment (beyond that contemplated in the rating criteria).  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record. The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board notes that the Veteran was denied 
entitlement to individual unemployability in a February 2008 
rating decision.  The Veteran did not file a notice of 
disagreement with this decision and it became final.  
Additionally, there is no allegation that the Veteran is unable 
to work as a result of her surgical scar.  As such, no further 
consideration of a TDIU is therefore warranted at this time.  


ORDER

A 10 percent rating for surgical scar, right hip, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's right 
hip, low back, and right knee claims so that she is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In this regard, the Board notes that the Veteran's most recent VA 
examination for the  right hip disability is dated in April 2005, 
and is over five years old.  The Veteran also submitted a 
statement dated in July 2007 indicating that her back and knee 
conditions had increased in severity.  This statement was 
submitted after the Veteran's most recent VA examinations dated 
in December 2006.  Therefore, the Board finds that the Veteran 
should be afforded contemporaneous VA examinations in order to 
determine the current levels of her service-connected 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, upon remand, the Veteran should be afforded an 
opportunity to submit additional medical evidence relevant to her 
claims that may not be associated with the claims file.  In this 
regard, as the Veteran's representative points out in their June 
2010 Written Brief Presentation, the RO requested medical records 
from a Dr. B. in Jupiter, Florida, in June 2006.  Records of the 
Veteran's treatment with this physician, however, have not been 
associated with the Veteran's claims file. The RO should follow 
up with this request and attempt to obtain records of the 
Veteran's treatment from this physician.  The Veteran has also 
received treatment at the Gainesville VA Medical Center.  Records 
of the Veteran's treatment at this facility dated since September 
2007 should also be associated with the Veteran's claims file.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that she 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated her since service for her 
service-connected disabilities.  This should 
include records of the Veteran's treatment 
with Dr. B. in Jupiter, Florida, and records 
of the Veteran's treatment at the Gainesville 
VA Medical Center dated since September 2007.  
The RO should obtain any necessary 
authorizations from the Veteran.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, and 
the Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  The Veteran should be afforded a VA 
examination or examinations in order to 
assess the current nature and severity of 
her service-connected disabilities.  The 
Veteran 's claims folder must be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner must state that the examination 
report that the claims file was reviewed. 

With respect to the Veteran's right hip 
disorder:
a.  The examiner should conduct range of 
motion testing for the hip (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  He/she should also 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the hip.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.

b.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran likely experiences functional loss 
due to pain, and/or any of the other 
symptoms noted above, during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion for 
each hip.  The examiner should also 
indicate whether there is hip ankylosis 
present, and if so, whether such is 
favorable (in flexion at an angle between 
20 and 40 degrees, and slight adduction or 
abduction), intermediate (between favorable 
and unfavorable), or extremely unfavorable 
(the foot not reaching ground, crutches 
necessitated).

c.  The examiner should also indicate 
whether the Veteran has malunion of the 
hip.  If so, the examiner should indicate 
whether such malunion is best described as 
slight, moderate, or marked.  With respect 
to the hip, the examiner should render 
specific findings as to whether or not 
there is (1) a fracture of the surgical 
neck of the femur with a false joint; (2) a 
fracture of the shaft or anatomical neck of 
the femur with nonunion (either without 
loose motion, with weight-bearing preserved 
with the aid of a brace, or with loose 
motion, with a spiral or oblique fracture); 
(3) a flail hip joint, or (4) abduction of 
the thigh with motion lost beyond 10 
degrees.

With respect to the Veteran's low back disability: 
a.  The examiner should conduct complete 
range of motion studies and discuss the 
presence or absence of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.

b.  If the Veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.

c.  The examiner should provide an opinion 
as to whether the Veteran had any 
prostrating attacks in the last 12 months, 
whether the back disability causes 
radiculopathy in either lower extremity 
and, if so, if this radiculopathy is best 
characterized as incomplete and mild 
paralysis, incomplete and moderate 
paralysis, incomplete and moderately severe 
paralysis, incomplete and severe paralysis, 
or complete paralysis.

With respect to the Veteran's right knee disability:
The examiner should conduct full range of 
motion studies (flexion and extension) and 
also state whether there is subluxation or 
lateral instability and describe the 
severity, if present.  The examiner should 
state whether there is a dislocated 
semilunar cartilage or whether a 
dislocated semilunar cartilage has been 
removed previously.  The examiner should 
describe whether there is impairment of 
the tibia and fibula, and, if so, describe 
the manifestations of such impairment.  
The examiner should state whether there is 
any ankylosis of the knee and, if so, what 
angle of flexion.  Any arthritis should 
also be identified and described.  The 
examiner should state whether there is 
increased severity of any symptom of the 
knee disability after repeated motions.  
The examiner should describe any 
incoordination.  The examiner should 
describe any other functional 
limitation(s) on use of the knee or any 
increase in pain due to repeated use of 
the knee.

For each disability, the examiner should also 
indicate the effect the disability has, if 
any, on the Veteran's current level of 
occupational impairment.  Specifically, the 
examiner should render an opinion as to 
whether service-connected disability causes 
marked interference with employment, or the 
need for frequent periods of hospitalization.

A complete rationale for all opinions 
expressed must be included in the 
examination report.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


